DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TLV CO LTD JP 2005169349.
	Regarding claim 1, TLV CO LTD discloses a liquid recovery device comprising: an outer pipe that includes an introduction portion into which a gas-liquid two-phase fluid is introduced; an inner pipe disposed inside the outer pipe at a position downstream of the introduction portion in a flow direction of the gas-liquid two-phase fluid to discharge a gas-phase fluid separated from the gas-liquid two-phase fluid; a double pipe portion provided at a downstream side of the outer pipe in the flow direction, a clearance part being defined between an inner side of the outer pipe and the inner pipe, the inner pipe being located at a predetermined distance from the inner side of the outer pipe; a communication hole that communicates the inner side of the inner pipe with the clearance part; and a drainage portion connected to the clearance part to discharge a liquid-phase fluid flowing into the clearance part. See FIG. 1 and paragraphs [0010]-[0019].

Regarding claim 2, TLV CO LTD discloses wherein the drainage portion is disposed to extend in a direction that forms an acute angle with respect to an extending direction of the inner pipe on the downstream side in the flow direction. See FIG. 1 and paragraphs [0010]-[0019].

Regarding claim 3, TLV CO LTD discloses a downstream side wall portion that closes a space between the outer pipe and the inner pipe on the downstream side of the double pipe portion in the flow direction, wherein the downstream side wall portion is located on a side opposite to a connection position of the drainage portion through the inner pipe, and the downstream side wall portion is inclined to be positioned on the upstream side in the flow direction as the downstream side wall portion is further away from a center axis of the outer pipe. See FIG. 1 and paragraphs [0010]-[0019].

Regarding claim 4, TLV CO LTD discloses wherein the communication hole communicates the inside of the inner pipe with the clearance part at a plurality of locations. See FIG. 1 and paragraphs [0010]-[0019].

Regarding claim 5, TLV CO LTD discloses wherein the communication hole is disposed on a side opposite to a connection position of the drainage portion through the inner pipe. See FIG. 1 and paragraphs [0010]-[0019].

Regarding claim 6, TLV CO LTD discloses wherein the communication hole is inclined to be positioned on the downstream side in the flow direction toward the inside of the inner pipe. See FIG. 1 and paragraphs [0010]-[0019].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747